Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 05/24/2021 has been entered. Claims 1-18 remain pending in the present application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, and 8-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jafari 8079561 (hereinafter Jafari).

    PNG
    media_image1.png
    356
    509
    media_image1.png
    Greyscale

Jafari: Annotated Fig 5

Regarding Claim 1, Jafari discloses an apparatus comprising: a bracket including: a front side (14); a back side (16); a top side connecting the front side and the back side (12), the front, back and top sides forming boundaries that bound three sides of an opening configured for receiving building material having opposing parallel surfaces offset by and defining a thickness (see annotated Fig 5) of the building material (col. 2, lines 37-39, Fig. 2); and grip fasteners (24A, 24B, 26A, 26B, 27A, 27B) coupled to the front side and to the back side, the grip fasteners being configured and arranged with the bracket to: facilitate insertion of the building material into a central region of the opening bound by the front, back and top sides and past the grip fasteners in a direction toward the top side (12); and after said insertion of the building material, lock the building material in place by engaging with each of the opposing parallel surfaces of the building material and preventing the building material from being withdrawn from the opening in a direction away from the top side (col. 2, lines 50-61, Figs. 1-2 & 5).
Regarding Claim 3, Jafari discloses the apparatus, wherein each of the grip fasteners coupled to the front side includes a tab having a first edge connected to the front side and
 configured to bend into the opening, with remaining edges of the grip fasteners separated from the front side and extending away from the front side into the opening toward the back side (col. 2, lines 50-61, 24A, 26A, 27A Figs. 1-2). 
Regarding Claim 4, Jafari discloses the apparatus, wherein each of the grip fasteners coupled to the back side includes a tab having a first edge connected to the back side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the back side and extending away from the front side into the opening toward the front side (col. 2, lines 50-61, 24B, 26B, 27B Figs. 1-2).
Regarding Claim 5, Jafari discloses the apparatus, wherein each of the grip fasteners coupled to the back side includes a tab having a first edge connected to the back side and configured to bend into the opening, with remaining edges of the grip fasteners separated from the back side and extending away from the front side into the opening toward the front side (col. 2, lines 50-61, 24B, 26B, 27B Figs. 1-2).
Regarding Claim 6, Jafari discloses the apparatus, wherein the bracket is in a shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side (col. 2, lines 37-39, 14, 16, 12 Fig. 2).
Regarding Claim 8, Jafari discloses the apparatus, wherein the grip fasteners include tabs having a first edge connected to the front side or to the back side, and remaining edges that extend into the opening with the tabs being bent into the opening, with an upper edge nearest the top side being configured for engaging with and locking to a surface of the building material (col. 2, lines 50-61, 24A, 24B, 26A, 26B, 27A, 27B Figs. 1-2).
Regarding Claim 9, Jafari discloses the apparatus, wherein the bracket is coupled to an external surface of a building (col. 1, lines 18-21) and configured to accept siding introduced into the opening in a direction toward the top side, and to prevent removal of the siding from the opening in a direction away from the top side (col. 2, lines 50-52, 20 Fig. 2). The opening disclosed by Jafari is configured to grip a metal stud or other construction element; thus it could be ascertained that it is also wide enough to accepting siding in a direction toward the top side, with tabs (24A, 24B, 26A, 26B, 27A, 27B) then latching to the siding and preventing removal of the siding from the opening in a direction away from the top side.
Regarding Claim 10, Jafari discloses an apparatus comprising: a front side (14); a back side (16); a top side connecting the front side and the back side (12), the front, back and top sides forming boundaries that bound three sides of an opening (col. 2, lines 37-39, Fig. 2); a first grip fastener (24A, 26A, 27A) coupled to the front side and extending inward toward the opening and both the back and top sides at an incline relative to the front side (col. 2, lines 50-61, Figs. 1-2); and a second grip fastener (24B, 26B, 27B) coupled to the back side and extending inward toward the opening and both the top and front sides at an incline relative to the back side (col. 2, lines 50-61, Figs. 1-2), the second grip fastener being configured and arranged with the first grip fastener to engage with opposing parallel surfaces of siding material as it is inserted into the opening (see annotated Fig 5), to apply opposing forces that guide the siding into a central region of the opening and fix the siding at the central region (col. 2, lines 50-61, Fig 5). The opening disclosed by Jafari is configured to grip a metal stud or other construction element; thus it is also configured to accepting siding with tabs (24A, 24B, 26A, 26B, 27A, 27B) then fix the siding in a central region of the opening.
Regarding Claim 11, Jafari discloses the apparatus wherein the grip fasteners are configured and arranged with each other and the front, back and top sides to, in response to insertion of the siding material into a region of the opening bound by the front, back and top sides and past the grip fasteners in a direction toward the top side, engage with and lock the siding material by resisting a moment of bending of the grip fasteners toward the opening, relative to the sides to which the grip fasteners are connected (col. 2, lines 50-61, 24A, 24B, 26A, 26B, 27A, 27B Fig. 5).
Regarding Claim 12, Jafari discloses a method comprising: providing a bracket including: a front side (14); a back side (16); a top side connecting the front side and the back side (12), the front, back and top sides forming boundaries that bound three sides of an opening (col. 2, lines 37-39, Fig. 2); providing a plurality of grip fasteners, including grip fasteners coupled to the front side (24A, 26A, 27A) and other grip fasteners coupled to the back side (24B, 26B, 27B); and inserting building material into a region of the opening bound by the front, back and top sides and past the grip fasteners in a direction toward the top side (col. 2, lines 50-61), the building material having opposing parallel surfaces offset by and defining a thickness of the building material (see annotated Fig 5); and after inserting the building material, locking the building material in place by engaging the grip fasteners with each of the opposing parallel surfaces of the building material and using the grip fasteners to prevent the building material from being withdrawn from the opening in a direction away from the top side (col. 2, lines 50-61, Fig 5).
Regarding Claim 13, Jafari discloses the method, prior to inserting the building material, further including bending the grip fasteners coupled to the front side into the opening toward the back side, and bending the grip fasteners coupled to the back side into the opening toward the front side, wherein locking the building material in place includes engaging edges of the bent grip fasteners with the building material such that applying force on the building material in a direction away from the top side applies a moment to the engaged edges of the bent grip fasteners in a direction toward the building material (col. 2, lines 50-61, 24A, 24B, 26A, 26B, 27A, 27B Figs. 1-2).
Regarding Claim 14, Jafari discloses the method, wherein bending the grip fasteners includes bending each grip fastener along an edge of the grip fastener that is coupled to one of the front side or the back side, with other edges of the grip fastener being free to bend into the opening (col. 2, lines 50-61, 24A, 24B, 26A, 26B, 27A, 27B Figs. 1-2).
Regarding Claim 15, Jafari discloses the method, further including providing the bracket in a shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side (col. 2, lines 37-39, 14, 16, 12 Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari in view of Johnson 7902457 (hereinafter Johnson). Jafari discloses the apparatus, wherein the grip fasteners are configured to operate in a second state in which the grip fasteners coupled to the front side are bent into the opening toward the back side, and the grip fasteners coupled to the back side are bent into the opening toward the front side (col. 2, lines 50-61, 24A, 24B, 26A, 26B, 27A, 27B Figs. 1-2), but does not disclose wherein the grip fasteners are configured to operate in a first state in which the grip fasteners coupled to the front side are co-planar with the front side, and the grip fasteners coupled to the back side are co-planar with the back side. .
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari in view of Barber 6725619 (hereinafter Barber).
Regarding Claim 7, Jafari fails to disclose the apparatus, wherein the bracket is in a "J" shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side, and the bracket is configured for insertion into a J channel having a lip, with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the J channel. However, Barber teaches the apparatus, wherein the bracket is in a "J" shape defining a partial rectangle with the front side and back side being in parallel planes and the top side being perpendicular to the front side and back side, and the bracket is configured for insertion into a J channel having a lip, with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the J channel (col. 2, lines 37-40, 14, 12, 16 Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Jafari with the shape taught by Barber in order to facilitate use of the apparatus with common building components such as J-channels.
Regarding Claim 18, Jafari fails to disclose the method, wherein providing the bracket and providing the grip fasteners includes: forming a sheet of metal into the shape of the bracket in a planar form; removing some of the sheet of metal to form respective edges of the grip fasteners within an interior region of the sheet of metal, leaving one edge of each grip fastener coupled to the sheet of metal; and bending the sheet of metal to form the front, back and top sides, with the front and back sides being in offset parallel panes, the top side being perpendicular to the front and back sides, and the grip fasteners being in the front and back sides. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the combined device of Jafari and Barber (as mentioned above) with the method of Claim 18, since this is the simplest and cheapest means of manufacturing such a device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari in view of Barber and further in view of Bachman 5829206 (hereinafter Bachman).
Regarding Claim 16, Jafari in view of Barber fails to disclose the method, further including inserting the bracket into a J channel having a lip, with the front side having a lower edge in contact with the lip and with the front, back and top side in contact with inner surfaces of the J channel. However, Bachman teaches inserting a bracket (43) into a J channel having a lip (37), with the front side having a lower edge (45) in contact with the lip (col. 4, lines 20-29, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the combined device disclosed by Jafari in view of Barber into the J-channel as taught by Bachman, in order to more easily use the combined device with pre-existing J-channels.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari in view of Moore 5282344 (hereinafter Moore).
Regarding Claim 17, Jafari discloses the method, further including coupling the bracket to an external surface of a building (col. 1, lines 18-21), but fails to disclose wherein inserting the building material includes inserting siding into the opening in a direction toward the top side, and securing the siding to the building by preventing removal of the siding from the opening in a direction away from the top side via the grip fasteners. However, Moore teaches inserting siding (40) into the opening in a direction toward the top side (12) (col. 3, lines 41-47, Figs. 2 & 4). It would have been obvious one of ordinary skill in the art before the effective filing date of the claimed invention to use the device disclosed by Jafari with the method taught by Moore in order to better secure siding to an external surface of a building.
Response to Arguments
Applicant's arguments filed 05/24/2021 in regards to the Jafari reference have been fully considered but they are not persuasive. 
Regarding Applicant’s argument that Jafari arms 24A, 24B, 26A, and 26B, do not engage with or prevent removal of the building material, they still function in a manner to engage with and lock the building material. Regardless, the Examiner has extended interpretation of the grip fasteners to included 27A and 27B along with 24A, 24B, 26A, and 26B. Therefore, Applicant’s argument has been considered but is not persuasive.
Regarding Applicant’s argument that Jafari’s engagement arms do not engage with the building material in the context of the claimed invention, the arms are configured in such a way that they would reasonably function in the same manner as the claimed invention (see col. 2, 
In summary, It is the Examiner’s position that Jafari discloses a device which is configured to perform the claimed intended use in the same manner as Applicant’s since both use inwardly extending “arms” to frictionally engage a piece of building material. Applicant’s argument has been considered, but is not persuasive since the claim language still reads on Jafari in the Examiner’s position. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.B./             Examiner, Art Unit 3632                                                                                                                                                                                           
/JONATHAN LIU/             Supervisory Patent Examiner, Art Unit 3631